 

Exhibit 10.11

 

PERSONAL AND CONFIDENTIAL PRIVATE PLACEMENT ENGAGEMENT LETTER

 

December 22, 2014

 

The Board of Directors

Xcel Brands, Inc.

475 10th Avenue, 4th Floor

New York, NY 10018

 

Attention: Robert. W. D’Loren

Chairman and Chief Executive

 

Ladies and Gentlemen:

 

This agreement (“Agreement”) confirms the mutually agreed terms between Xcel
Brands, Inc. (the “Company”) and Young America Capital, LLC (“Agent”) to act as
sole placement agent to the Company for a proposed private placement to
“qualified institutional buyers” as such term is defined in Rule 144A under the
Securities Act of 1933 ( the 1933 Act), as amended and a limited number of
institutional “accredited investors, as such term is defined in Regulation D
under the 1933 Act ( the “Placement”) of the Company’s common stock ( the
“Securities”).

 

1.Placement Agent Services

Under this Agreement, Agent will provide the following financial advisory and
investment banking services as it may deem necessary and appropriate for the
Placement:

 

a.review the Company’s business, including its operations and historical and
projected financial condition;

 

b.assist the Company in drafting, preparing and distributing a management
presentation and other related documents (the “Offering Materials”) that
describe the Company, the Securities and the Placement terms;

 

c.assist the Company in identifying and contacting prospective purchasers of the
Securities;

 

d.advise the Company regarding the strategy and tactics of negotiations with
prospective purchasers of the Securities and, if requested by the Company,
participate in such negotiations;

 

e.advise the Company about the timing and structure of the Placement; and

 

f.render other periodic financial advisory and investment banking services
agreed to by Agent and the Company

 

It is expressly understood and acknowledged that Agent’s engagement under this
Agreement does not constitute any commitment, express or implied, on Agent’s
part or any of its affiliates to purchase or place the Securities or to provide
any type of financing and that the Placement will be made by Agent on a “best
efforts” basis. It is further understood that Agent’s services hereunder shall
be subject to, among other things, satisfactory completion of due diligence by
Agent, market conditions, the absence of adverse changes to the Company’s
business or financial condition, approval of Agent’s internal committee and any
other conditions that Agent may deem appropriate for placements of such nature.

 

Young America Capital, LLC

141 East Boston Post Road

Mamaroneck, NY 10543(914) (914) 777-0100

 

 

 

 

PRIVATE PLACEMENT ENGAGEMENT LETTER

 

2.Fees

The Company agrees to pay Agent as compensation for its services under this
Agreement the following fees:

 

a.       Retainer Fee. No retainer fee.

 

b.       Placement Fee. A placement fee payable at the closing of the Placement
equal to cash in an amount equal to 7.0% of the gross proceeds of the Securities
sold in the Placement; provided, however, that no Placement Fee shall be paid
with respect to securities sold to [Hilco] and any of its affiliates of funds
managed by any of them, or partners, members, officers and directors of the
foregoing, in excess of $3,000,000.

 

3.Term

This engagement term will continue until January 15, 2015, unless extended by
the Company or sooner terminated by either party, at any time, with or without
cause and without liability or continuing obligation to the other party. The
terminating party agrees to provide the other party with at least 30 days’ prior
written notice of such termination. The provisions of Sections 1 and 2 shall
terminate upon termination of this Agreement but the other provisions hereof
will remain operative in accordance with their terms regardless of any
consummation of Financing and any termination of this Agreement.

 

4.Expense Reimbursement

In addition to the fees described in Section 2 above, the Company agrees to pay
Agent’s reasonable out-of-pocket expenses incurred in connection with the
Placement whether or not the Placement is completed. This includes, without
limitations, expenses related to travel, external database and communications
services, overtime expense and courier services.

 

5.Disclosure

The Company agrees that any information or advice rendered by Agent or its
representatives under this Agreement remains solely for the Company's
confidential use. The Company will not permit any third party, unless required
by applicable law, regulation or legal process, to disclose, reproduce,
disseminate, quote or refer to this information or advice without Agent’s prior
written consent.

 

6.No Third Party Beneficiaries



The Company acknowledges and agrees that Agent has been retained to act as
non-exclusive placement agent to the Company, and not as an advisor to or agent
of any other person, and that the Company’s engagement of Agent is not intended
to confer rights upon any person not a party to this Agreement (including
shareholders, employees or creditors of the Company) as against Agent or its
affiliates, or their respective directors, officers, employees or agents.

 

7.Independent Contractor

The Company and Agent acknowledge and agree that Agent is acting as an
independent contractor under this Agreement. Agent is not acting as a fiduciary
and therefore this Agreement does not present any fiduciary duties to either
party.

 

8.Information

The Company acknowledges that Agent will be using information provided by
others, including, without limitation, information provided by or on behalf of
the Company, and that Agent does not assume responsibility for and may rely,
without independent verification, on the accuracy and completeness of any such
information.

 

Young America Capital, LLC

141 East Boston Post Road

Mamaroneck, NY 10543

(914) 777-0100

 

 

 

 

PRIVATE PLACEMENT ENGAGEMENT LETTER

 

The Company hereby warrants that the Offering Materials, and any other
information relating to the Company or the Placement, will not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements contained therein, in the light of circumstances under
which they were made, not misleading. The Company agrees to provide Agent with
(i) prompt notice of any material development affecting the Company or the
occurrence of any event or other change known to the Company that could result
in the Offering Materials containing an untrue statement of a material fact or
omitting to state any material fact necessary to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading, (ii) copies of any financial reports as soon as reasonably
practicable and (iii) such other information concerning the business and
financial condition of the Company as Agent may from time to time reasonably
request. Agent will have the right to approve the Offering Materials and other
written communications furnished by or on behalf of the Company in connection
with the Placement. The Company will comply with Securities and Exchange
Commission Regulation FD.

 

9.Compliance with Law

The Company has not taken, and will not take, any action, directly or
indirectly, that may cause the Placement to fail to be entitled to exemption
from registration under the U.S. federal securities laws, or applicable state
securities or “blue sky” laws. The Company shall be responsible for any costs
and expenses associated with filings, applications or registrations with any
governmental or regulatory body, including, without limitation, those associated
with any sales pursuant to Regulation D under the 1933 Act and “blue sky” laws.

 

10.Closing Matters

The Company will cause to be furnished to Agent and the purchasers of the
Securities, on the closing date of the Placement, copies of such documents,
letters, certificates as Agent or the purchasers may reasonably request in form
and substance reasonably satisfactory to Agent and its counsel and the
purchasers and their counsel.

 

11.Confidentiality

Agent agrees that, except as otherwise required by law, regulation or legal
process, Agent shall keep confidential all material non-public information
provided to it by the Company, and shall not disclose such information to any
third party without the Company’s consent, other than to such of its employees
and advisors as Agent determines have a need to know.

 

12.Agent Affiliates

At Agent’s discretion, any right set forth herein may be exercised, and any
services to be provided by Agent may be provided, by an affiliate of Agent. The
Company hereby agrees that Agent and/or any affiliate or employee of Agent will
have the right, but not the obligation, to purchase Securities for its own
account and that any such purchase will not constitute a conflict of interest
for purposes of Agent’s engagement hereunder.

 

13.Indemnification

Because we will be acting on your behalf, you will indemnify us and related
persons according to the indemnification and contribution provisions in Annex A,
the terms of which are incorporated herein in their entirety. Your obligations
in Annex A will remain operative regardless of any termination or completion of
our services hereunder.

 

Young America Capital, LLC

141 East Boston Post Road

Mamaroneck, NY 10543

(914) 777-0100

 

 

 

 

PRIVATE PLACEMENT ENGAGEMENT LETTER

 

14.Amendments and Successors

 This Agreement may not be waived, amended, modified or assigned, in any way, in
whole or in part, including by operation of law, without the prior written
consent of the Company and Agent. The provisions of this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of the Company
and Agent.

 

16.Entire Agreement

This Agreement, together with Annex A, contains the entire agreement and
understanding of the parties hereto with respect to the subject matter hereto
and supersedes all prior or contemporaneous agreements or understandings with
respect to such subject matter.

 

17.No Brokers

The Company acknowledges and agrees that there are no brokers, agents,
representatives or other parties that have an interest in compensation paid or
payable to Agent hereunder.

 

18.Termination & Expiration

Upon termination or expiration, this Agreement shall have no further force or
effect, except that the provisions concerning the Company’s obligations to
Agent, the Company’s obligation to pay Agent fees and expenses as described in
this Agreement and as described in the provided Annex A, the status of Agent as
an independent contractor, the rights of Agent under paragraph 12 hereof, the
limitation on to whom Agent shall owe any duties, governing law, choice of
forum, successors and assigns, and waiver of the right to trial by jury shall
survive any such termination or expiration of this Agreement.

 

19.Governing Law and Jurisdiction

The laws of the State of New York will govern this Agreement and all
controversies arising from or related to performance under this Agreement. To
the full extent lawful, the Company and Agent hereby consent irrevocably to
personal jurisdiction, service and venue (a) in connection with any claim
arising out of this Agreement in the courts of the State of New York and in the
federal courts in the State of New York and (b) solely for the purpose of
allowing any person to enforce its reimbursement, indemnification or
contribution rights hereunder, in any court in which any action is brought in
respect of which any such right is asserted. THE COMPANY AND AGENT EACH HEREBY
AGREES TO WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM,
COUNTERCLAIM OR ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
ENGAGEMENT HEREUNDER.

 

20.Miscellaneous

Your Board of Directors and senior management may take into consideration our
advice as well as on the advice of their legal, tax and other business advisors
and other factors which they consider appropriate as a basis for any decision.
Accordingly, as an independent contractor we will not assume the
responsibilities of a fiduciary to you or your stockholders in connection with
the performance of our services.

 

If any Agent fees or expenses payable to Agent pursuant to this Agreement are
not fully paid when due, the Company agrees to pay all costs of collection or
other enforcement of Agent’s rights hereunder, including but not limited to
attorneys’ fees and expenses, whether collected or enforced by suit or
otherwise.

 

We do not provide accounting, tax or legal advice, and you are authorized
(subject to applicable law) to disclose any and all aspects of any potential
transactions that are necessary to support any U.S. federal income tax benefits
expected to be claimed with respect to such transactions, without us imposing
any limitation of any kind.

 

Young America Capital, LLC

141 East Boston Post Road

Mamaroneck, NY 10543

(914) 777-0100

 

 

 

 

PRIVATE PLACEMENT ENGAGEMENT LETTER

 

This Agreement will be binding upon and inure to the benefit of you, Agent, each
Indemnified Person (as defined in Annex A) and our respective successors and
assigns, and nothing herein is intended to confer upon any person, other than
you, us, each Indemnified Person and our respective successors and assigns, any
rights, remedies, obligations or liabilities.

 

Any waiver of any right or obligation hereunder must be in writing signed by the
party against whom such waiver is sought to be enforced. Any amendment hereto
must be in writing signed by you and us.

 

Neither party may assign this Agreement without the prior written consent of the
other party. If any provision of this Agreement shall be determined to be
invalid or unenforceable in any respect, such determination shall not affect
such provision in any other respect or any other provision of this Agreement,
which shall remain in full force and effect.

 

This Agreement may be executed in counterparts by each party’s duly authorized
representative, each of which shall be deemed an original but all of which shall
constitute one and the same instrument. Either party’s execution and delivery of
this Agreement may be evidenced by either physical delivery or facsimile
communication of such executed Agreement or executed counterpart to the other
party.

 

[Signature Page Follows]

 

Young America Capital, LLC

141 East Boston Post Road

Mamaroneck, NY 10543

(914) 777-0100

 

 

 

 

PRIVATE PLACEMENT ENGAGEMENT LETTER

 

Please confirm that the foregoing is in accordance with your understanding and
is accepted by you by executing and delivering to us this letter, which shall
then become a binding agreement.

 

Very truly yours,

 

Young America Capital, LLC

 

  /s/ Peter Formanek By:     Peter Formanek, Managing Partner

 

ACCEPTED AND AGREED:

 

Xcel Brands, Inc.

 

  /s/ Robert W D’Loren By:     Robert W. D’Loren   Chairman and Chief Executive
Officer

 

Young America Capital, LLC

141 East Boston Post Road

Mamaroneck, NY 10543

(914) 777-0100

 

 

 

 

Annex A

 

The Company will indemnify and hold harmless Agent, its affiliates, the
directors, officers, employees and agents of Agent and affiliates, and each
other person or entity, if any, controlling Agent or any of its affiliates
within the meaning of Section 15 of the Securities Act of 1933 or Section 20 of
the Securities Exchange Act of 1933 (each, an “Indemnified Person”), from and
against any losses, claims, damages, liabilities or expenses (including actions,
claims or proceedings in respect thereof (collectively, “Proceedings”) brought
by or against any person, including stockholders of the Company, and the cost of
any investigation and preparation therefore and defense thereof) (collectively,
“Losses”) arising out of or in connection with (i) advice or services rendered
or to be rendered by any Indemnified Person pursuant to the letter agreement to
which this Annex A is appended, (ii) the transaction(s) contemplated by the
letter agreement or (iii) any Indemnified Person’s actions or inactions in
connection with any such advice, services or transaction(s); provided, however,
that the Company will not be obligated to indemnify for any Losses of any
Indemnified Person that are determined by a court of competent jurisdiction in a
final judgment not subject to appeal to have resulted solely from the willful
misconduct or gross negligence of such Indemnified Person. The Company also
agrees that no Indemnified Person shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to the Company in connection with
(i) advice or services rendered or to be rendered by any Indemnified Person
pursuant to the letter agreement, (ii) the transaction(s) contemplated by the
letter agreement or (iii) any Indemnified Person’s actions or inactions in
connection with any such advice, services or transaction(s), except to the
extent such liabilities are determined by a court of competent jurisdiction in a
final judgment not subject to appeal to have resulted solely from the willful
misconduct or gross negligence of such Indemnified Person. The Company agrees
that in no event will any Indemnified Person be liable or obligated in any
manner for any damages (including, but not limited to actual, consequential,
exemplary or punitive damages or lost profits) in excess of fees actually
received by Agent from the Company pursuant to the section of the letter
agreement captioned “Section 2. Fees,” and the Company agrees not to seek or
claim any such damages or profits in any circumstance.

 

The Company also agrees to reimburse each Indemnified Person, periodically upon
request, for all expenses (including fees and expenses of one counsel to the
Indemnified Persons) as they are incurred by such Indemnified Person in
connection with investigating, preparing for or defending any Proceeding (or
enforcing the letter agreement or any related engagement or commitment
agreement), whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party.

 

If for any reason the foregoing indemnification is unavailable to any
Indemnified Person or insufficient to hold it harmless, then the Company shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such Losses in such proportion as is appropriate to reflect the relative
economic interests of the Company, its affiliates and its stockholders on the
one hand and the Indemnified Person on the other in the matters contemplated by
the letter agreement as well as the relative fault of the Company, its
affiliates or its stockholders, on the one hand, and such Indemnified Person, on
the other; provided, however, that in no event shall the Indemnified Persons as
a whole be required to contribute an amount greater than the amount of all fees
actually received by Agent from the Company pursuant to the section of this
letter agreement captioned “Section 2. Fees.”

 

The Company will not, without Agent’s prior written consent, settle, compromise,
consent to the entry of any judgment in or otherwise seek to terminate any
action, claim, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is a party thereto)
unless such settlement, compromise, consent or termination includes a release of
each Indemnified Person from any liabilities arising out of such action, claim,
suit, or proceeding. The Company will not permit any such settlement,
compromise, consent or termination to include a statement as to, or an admission
of, fault, culpability or a failure to act by or on behalf of an Indemnified
Person, without such Indemnified Person’s prior written consent. No Indemnified
Person seeking indemnification, reimbursement or contribute under this agreement
will, without the Company’s prior written consent, settle, compromise, consent
to the entry of any judgment in or otherwise seek to terminate any action,
claim, suit or proceeding referred to herein.

 

Annex A - 1

 

 

The Company’s reimbursement, indemnity and contribution obligations hereunder
shall be in addition to any liability that it may otherwise have, and shall
inure to the benefit of any successors, assigns, heirs and representatives of
each Indemnified Person. Solely for the purpose of enforcing the letter
agreement, the Company hereby consents to personal jurisdiction and venue in any
court in which any Proceeding is brought. The provisions of this Annex A shall
survive any termination of the letter agreement, the consummation of any
transaction(s) contemplated thereby or the other completion of Agent’s services
with respect thereto.

 

If any Indemnified Person appears as a witness, is deposed or otherwise is
involved in any action relating to or arising from the Placement or Agent’s
engagement hereunder or in a situation where such appearance, involvement or
assistance results from Agent’s engagement hereunder, the Company will reimburse
such Indemnified Person for all expenses (including fees and expenses of
counsel) incurred by it by reason of it or any of its personnel being involved
in any such action.

 

The Company waives any right to a trial by jury with respect to any claim or
action arising out of this Agreement or the actions of Agent, and consents to
personal jurisdiction, service of process and venue in any court in which any
claim covered by the provisions of this Annex A may be brought against an
Indemnified Person.

 

If any term, provision, covenant or restriction herein is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions and restrictions contained herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

 

Annex A - 2

 